Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funada et al (PG Pub 2004/0037334 A1).
Regarding claim 1, Funada teaches a stem comprising: a base member that includes a main body (71, fig. 19), a raised portion (72) raised from a top surface of the main body, and a through-hole through the main body in a thickness direction; a lead (75) that is inserted into the through-hole of the base member such that one end of the lead juts out from the top surface of the main body of the base member; and a substrate (73) that is inserted into a gap between the raised portion of the base member and the one end of the lead and is attached to the raised portion to be electrically connected from an outer peripheral surface of the lead (the equator of the spherical shape lead) as the curved surface extends further from the top surface of the main body and becomes closest to the central axis of the lead at the tip of the one end (the gap widens starting from the equator to the north pole of the spherical).

    PNG
    media_image1.png
    721
    833
    media_image1.png
    Greyscale

Funada does not teach the lead is fixed to the through-hole with a fixing material.
It would have been obvious to the skilled in the art before the effective filing date of the invention to fix the lead to the through-hole with a fixing material, for the known benefit of preventing detachment of the lead from the main body.
Regarding claim 2, Funada teaches the stem according to claim 1, wherein the lead has the curved surface having a semi-spherical shape (see fig. 19 above), on the tip of the one end.  
Regarding claim 3, Funada teaches the stem according to claim 1, wherein the lead has the curved surface that is a rounded edge, on the tip of the one end (fig. 19).  
Response to Arguments
Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. See rejection above.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the lead has the inclined surface having a conical shape, on the tip of the one end” (claim 4);
“the lead has the inclined surface that is a flattened edge, on the one end” (claim 5); or
“the lead has a curved surface or an inclined surface having a same shape as the curved surface or the inclined surface, on another end that is positioned on an opposite side of the one end” (claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899